 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SHELDON RAY NEWSOME,                                No. 2:19-cv-0307-JAM-EFB P
11                         Plaintiff,
12              v.                                        FINDINGS AND RECOMMENDATIONS
13    M. LOTERZSTAIN, et al.,
14                         Defendants.
15

16             Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
17   under 42 U.S.C. § 1983. On December 19, 2019, the court determined that service of the
18   complaint is appropriate for defendants Dirisu and Loterzstain, but not for defendant Austin.
19   ECF No. 20. The court informed plaintiff he could proceed with his First Amendment retaliation
20   claims against defendants Dirisu and Loterzstain and Eighth Amendment deliberate indifference
21   claim against defendant Loterzstain or file an amended complaint within 30 days. Id. Plaintiff
22   has elected to proceed only with the claims against defendants Dirisu and Loterzstain. See ECF
23   No. 21.
24             Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s claims against defendant
25   Austin be dismissed without prejudice.
26             These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28
                                                          1
 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 4   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 5   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: January 22, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
